DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is being considered by the examiner except for foreign references 6 and 7 as they lack a description of relevance in English. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“302” see page 15, line 18
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilde et al. (WO 2020221866 A1, hereinafter “Wilde”).
Regarding claim 1, Wilde teaches a cylindrical mounting sleeve (Fig. 4, 60) suitable for mounting a rotor assembly (Fig. 4, 40) on a shaft (Fig. 4, 30), 

    PNG
    media_image1.png
    253
    465
    media_image1.png
    Greyscale

said cylindrical mounting sleeve comprising a hollow cylindrical portion (Fig. 1, 60A) having a length L (Fig. 1, longitudinal length of 60A) and an inner surface (Fig. 1, 72) with a radius R (Fig. 1, radius of annular opening 72), 

    PNG
    media_image2.png
    734
    523
    media_image2.png
    Greyscale

said cylindrical mounting sleeve further comprising at least one elongated protrusion formed on the inner surface (“The positive-locking contour 36, 136 advantageously forms a counter-positive-locking contour on the inner circumference of the pipe section 36, i.e. plastically deforms the inner circumference of the pipe section 63, for example, so that the positive-locking contour 36, 136 is positively engaged with this counter-positive-locking contour. The plastic deformation or expression of the counter form-fit contouring results or is formed, for example, when the motor shaft 30, 130 is inserted into the insulating sleeve 60”, [0120]) (In other words the protrusion 136A of the shaft deform the sleeve 60 when inserted so that the sleeve acquires elongated protrusions mirroring those of the shaft in order for the shaft to lock securely into the mounting sleeve), the elongated protrusion having a height H (the protrusions formed in the sleeve would have heights matching the depth of troughs 136B of the shaft), characterized in that the path of the elongated protrusion forms an angle A to the longitudinal centre axis of the hollow cylindrical portion, said angle A being greater than 5 degrees and less than 70 degrees (“A form-fitting contour 136 of the motor shaft 130 comprises, for example, form-fitting projections 136A inclined obliquely to the longitudinal axis L. However, the form-fitting projections 136A have a slight inclination, e.g. B. rule between 5 and 15 degrees, so that the form-fitting projections 136A run parallel to the longitudinal axis L substantially”, [0082]) (note that since the sleeve protrusions are formed from the shaft protrusions, they would share the same angle relative to the longitudinal axis). 
Regarding claim 7, Wilde teaches a cylindrical mounting sleeve according to claim 1. Wilde further teaches characterized in that the cylindrical mounting sleeve comprises a plurality of elongated protrusions on the inner surface of the hollow cylindrical portion, said plurality of elongated protrusions being spaced around the circumference of the cylindrical mounting sleeve (Fig. 1, 36A shows a plurality of spaced apart protrusions) (note that since the sleeve protrusions are formed from the shaft protrusions, the sleeve would also have a plurality of spaced apart protrusions). 
Regarding claim 9, Wilde teaches a rotor assembly (Fig. 1, 40) comprising a shaft (Fig. 1, 30), a magnet assembly (Fig. 1, 51) and an enclosure around the magnet assembly (Fig. 1, 41) (the core encloses the magnetic assembly thereby serving as an enclosure under the broadest reasonable interpretation of the limitation (see MPEP 904.01), said enclosure being mounted to the shaft via a cylindrical mounting sleeve according to claim 1 (“This is because the motor shaft 30, 130 is accommodated in the laminated core 41 by means of an insulating sleeve 60”, [0097]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Cross (US 20220052578 A1).
Regarding claim 2, Wilde teaches a cylindrical mounting sleeve according to claim 1. 
Wilde does not teach characterized in that the at least one elongated protrusion extends around at least 360 degrees of the inner surface of the cylindrical mounting sleeve.
Cross teaches a cylindrical mounting sleeve (Fig. 7, 38) characterized in that the at least one elongated protrusion (Fig. 7, 48) extends around at least 360 degrees of the inner surface of the cylindrical mounting sleeve (“In another example the helical ribs can be formed on the inner surface of the outer wall 38 with the inner wall 46 cooperating with them so as to define the helical paths”, [0072]).

    PNG
    media_image3.png
    429
    579
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by substituting the angled protrusions for the helical protrusion extending at least 360 degrees across the inner surface taught by Cross.
	This protrusion has the advantage of allowing a lot of coverage between the protrusions and the shaft which would allow for an effective cooling and/or lubrication system to be introduced into the shaft (“In the various examples described herein the counter directional flow paths are shown and described as being helical in nature. The use of helical paths generally ensures smooth and uniform fluid flow whilst enabling complete fluid coverage of the rotor housing walls”, [0077]). 
	Regarding claim 6, Wilde teaches a cylindrical mounting sleeve according to claim 1.
	Wilde does not teach characterized in that the at least one elongated protrusion is formed as a helical path.
Cross teaches a cylindrical mounting sleeve (Fig. 7, 38) characterized in that the at least one elongated protrusion (Fig. 7, 48) is formed as a helical path (“In another example the helical ribs can be formed on the inner surface of the outer wall 38 with the inner wall 46 cooperating with them so as to define the helical paths”, [0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by substituting the angled protrusions for the helical protrusion taught by Cross. 	
The helical protrusion has the advantage of allowing a lot of coverage between the protrusions and the shaft which would allow for an effective cooling and/or lubrication system to be introduced into the shaft (“In the various examples described herein the counter directional flow paths are shown and described as being helical in nature. The use of helical paths generally ensures smooth and uniform fluid flow whilst enabling complete fluid coverage of the rotor housing walls”, [0077]). 
Claim(s) 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Bouilly et al (EP 2940833 A2, hereinafter “Bouilly”). 
Regarding claim 3, Wilde teaches a cylindrical mounting sleeve according to claim 1.
Wilde does not teach characterized in that the cylindrical mounting sleeve comprises an outer surface having at least one elongated depression which correspond to the at least one elongated protrusion on the inner surface.
Bouilly teaches a cylindrical mounting sleeve (Fig. 2, 50) characterized in that the cylindrical mounting sleeve comprises an outer surface (Fig. 2, 52) having at least one elongated depression (Fig. 2, 53) which correspond to the at least one elongated protrusion on the inner surface (“Cylindrical wall 52 has a circular section and an interior surface 56 of clamping element 53 extends towards the center 55 of cylindrical wall 52, beyond an interior surface 54 of said cylindrical wall”, [0022]) (in other words the depressions protrude into the interior of the sleeve). 

    PNG
    media_image4.png
    159
    231
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by having exterior depressions corresponding to the protrusions as taught by Bouilly.
This would have the advantage of allowing the protrusions to be formed by simple and precise processes such as stamping or machining (“In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”, [0023]). 
	Regarding claim 4, Wilde in view of Bouilly teaches a cylindrical mounting sleeve according to claim 3.
Wilde does not teach characterized in that the at least one elongated depression is pressed into the outer surface of the cylindrical mounting sleeve to form the at least one elongated protrusion on the inner surface of the cylindrical mounting sleeve.
Bouilly further teaches characterized in that the at least one elongated depression is pressed into the outer surface of the cylindrical mounting sleeve to form the at least one elongated protrusion on the inner surface of the cylindrical mounting sleeve (“In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”, [0023]) (the stamping process would include pressing the exterior of the sleeve to form the protrusions). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the mounting sleeve of Wilde in view of Bouilly by forming the elongated protrusion by pressing the outer surface of the mounting sleeve as taught by Bouilly. 
This would have the advantage of allowing the protrusions to be formed by simple and precise processes such as stamping or machining (“In the example, eight rectangular and diametrically opposed indentations 53 two-by-two are made on the ring 50 by stamping or by machining its cylindrical wall 52”, [0023]). 
Regarding claim 10, Wilde teaches a rotor assembly according to claim 9. 
Wilde does not teach characterized in that the enclosure is a sealed enclosure and in that the cylindrical mounting sleeve forms an integral component of the sealed enclosure.
Bouilly teaches a rotor assembly (Fig. 4, 10) characterized in that the enclosure (Fig. 4, 6) (“The envelope comprises a tubular jacket 6, within and at the ends of said jacket, two annular
blanks 4 and 5”, [0029]) is a sealed enclosure (“Thus, the sleeve 6, the blanks 4 and 5 and the ring 30 or 40 or 50 are welded together in a sealed manner around the magnet 1”, [0031]) and in that the cylindrical mounting sleeve forms an integral component of the sealed enclosure (see quote directly above, sleeve 6 and ring 5 are welded together). 

    PNG
    media_image5.png
    154
    431
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by having the enclosure be sealed as taught by Bouilly Bouilly. 
This would have the advantage of protecting the motor from damage due to liquids or other foreign substances. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Weinmeister et al. (US 20190199152 A1, hereinafter “Weinmeister”).
Regarding claim 5, Wilde teaches a cylindrical mounting sleeve according to claim 1.
Wilde does not teach characterized in that the cylindrical mounting sleeve comprises a slit along the length of the cylindrical mounting sleeve.
Weinmeister teaches cylindrical mounting sleeve (Fig. 1c, 3) characterized in that the cylindrical mounting sleeve comprises a slit (Fig. 1c, 40) along the length of the cylindrical mounting sleeve. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde to include a slit along the length of the mounting sleeve as taught by Weinmeister.

    PNG
    media_image6.png
    216
    280
    media_image6.png
    Greyscale

This would have the advantage of allowing a locking interaction between the sleeve and the rotor core to facilitate better torque transfer between the rotor and shaft (“On account of the introduction or the arrangement of the flattened material portions 51-54 of the structuring 50 in or on the flattened material portions 41 to 44 of the profiling 40, a positively locking connection is produced between the laminated core 20 and the rotor shaft 2, in particular the tube section 4 of the shaft segment 3, with the result that a reliable torque transmission between the laminated core 20 and the rotor shaft 2 is made possible”, [0063]). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Cho (US 20140134020 A1).
Regarding claim 8, Wilde teaches a cylindrical mounting sleeve according to claim 1.
Wilde does not teach characterized in that the elongated protrusion(s) are made up of spaced apart individual segments which together form an elongated protrusion.
Cho teaches a cylindrical mounting sleeve (Fig. 2, 124) characterized in that the elongated protrusion(s) are made up of spaced apart individual segments (Fig. 2, 121a) (“As described above, the dynamic pressure generating groove may be selectively formed in the outer peripheral surface of the shaft facing the sleeve or the inner peripheral surface of the sleeve facing the shaft”, [0047]) which together form an elongated protrusion (“In addition the dynamic pressure generating groove may have various shapes such as a herringbone shape, or the like, and various sizes according to a dynamic pressure design”, [0048]) (the grooves come together to form a larger protrusion shape). 

    PNG
    media_image7.png
    512
    627
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting sleeve of Wilde by making the protrusion from a series of segments as taught by Cho. 
This would have the advantage of increasing pressure between the shaft and sleeve to make a more secure connection (“The shaft may have a micro gap with the sleeve and is insertedly coupled to the sleeve so that an air bearing part is formed, and dynamic pressure generating grooves may be formed in an outer peripheral surface of the shaft facing the sleeve in a radial direction of the shaft”, [0017]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834